Eo die HcKENNAN, Circuit Judge.
Section 5103, p. 989, of the Revised Statutes provides for the settlement of a bankrupt estate by trustees. The language of that section plainly shows that a responsibility was imposed upon the court which it cannot shirk. “If it appears, after hearing the bankrupt and such creditors as desire to be heard, that the resolution was duly passed, and that the interests of the creditors will be promoted thereby, the court will confirm it; and upon the execution and filing, by or on behalf of three-fourths in value of all the creditors whose claims have been proved, of a consent that the estate of the bankrupt shall be wound up, and settled by trustees, according to the terms of such resolution, the bankrupt, or, if an assignee has been appointed, the assignee, shall under the direction of the court, and under oath, convey, transfer,” etc. Under this section Judge Cadwalader made the order referred to in the bill, but reserved his approbation of the measures to be adopted by directing that they should be made “subject to the approval of the court,” which has never been obtained. An essential element is, therefore, wanting to the establishment of the complainant’s rights, and they are not now entitled to the relief they ask for. Bill dismissed without prejudice.